The opinion of the court was delivered by
Bergen, J.
The defendant was convicted of the crime of receiving goods, knowing them to be stolen, and this result he seeks to reverse by the writ of error issued in this cause. But two matters are urged for reversal, one of which is directed against the admission of certain testimony, and the other rests upon an objection to the charge of the trial court. The case made by the state against the defendant shows that two boys, Edward M. Knight and William Mahon, admitted stealing from the Lehigh Yalley Railroad Company some copper wire, and that they sold it to the defendant. On the trial a police officer by the name of Miller testified that he and another officer named Autobato took the boy Knight to the residence of the defendant, and he was then asked, “Q. State what the boy said and what the defendant said. A. Autobato asked the boy *316in English, ‘Is this the man you sold the wire to?’ and he said, ‘Yes.’ Q. Was this in the presence of the defendant? A. Yes. Q. What did D’Adame say, if anything, at that time? A. A’Dame said it wasn’t him; the boy said, ‘Yes, I have been here before.’ ” Counsel for the defendant then moved to strike out the answer, “on the ground that it is hearsay, and secondly, on the ground that it is an impeachment of the state’s witness.” The court denied the motion to strike out to which defendant’s counsel excepted and the exception was sealed. No objection was made when the question was asked and it was not error to refuse to strike out the answer on the grounds assigned after the defendant had waited until he heard what it was. It is a clear case of speculating upon the reply a witness may make to a question. This is the only exception taken to the admission or refusal to admit testimony which was argued, and there is no error in this.
The only other matter argued is that the court committed an error in charging the jury as follows: “Guilty knowledge may be found by the jury where the defendant receives the goods under such circumstances as would satisfy a man of ordinary intelligence and caution that they were stolen.” This excerpt from the charge is the precise language used by the court in State v. Goldman, 36 Vroom 394, and the correctness of the principle does not appear to be seriously questioned by the plaintiff in error in this ease, but the argument in support of this exception is based upon the statement that the case “was almost entirely barren of proof of any circumstances from which guilty knowledge may.be inferred,” and however effective it might be upon a rule to show cause or other proceeding assailing the verdict, it cannot be considered in dealing with a writ of error, there being some evidence from which the jury might infer that the defendant received the goods under such circumstances as should have satisfied a man of ordinary intelligence and caution that they were stolen. In most cases of receiving stolen goods direct proof of guilty knowledge is difficult to produce, and therefore the offence must be, in nearly every case, established by circumstances, “and the rule is that in order to be effective as proof of guilty *317knowledge the circumstances must be at least such as would satisfy a man of ordinary intelligence and caution that the goods were stolen.” State v. Simon, 41 Id. 407.
We find no error in the record in the matters relied upon and presented at the argument, and therefore the judgment below should he affirmed.